DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.

Specification
The amendment filed 11/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “red, green, and/or yellow light” in paragraphs [0014], [0032], [0037], [0053], [0055], and [0063] filed on 11/25/2022 introduces new matter into the disclosure.  It is noted that the disclosure only discloses quantum dots capable of emitting “red, green, or yellow light”.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 10, the amended limitation “the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, and yellow light” was not described in the in the specification.  The specification rather discloses “The quantum dot light conversion film 40 is doped with quantum dots capable of emitting red, green, or yellow light” in Fig. 1 and paragraph 52 [underlying for clarity].  Furthermore, neither original claims 5 and 16 reciting “the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, or yellow light” nor any other original claims provide support for the claimed limitation.  Dependent claims, which depend from claim 1 or claim 10, are also rejected by virtue of their dependencies.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 1 and 10, the amended limitation “the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, and yellow light” fails to comply with the enablement requirement for the following reason: 
On the contrary to the amended limitation, paragraph 52 from the original specification discloses “The quantum dot light conversion film 40 is doped with quantum dots capable of emitting red, green, or yellow light” and original claims 5 and 16 recite “the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, or yellow light” [underlying for clarity].  It is noted that neither the original specification nor the original claims support enabling disclosure how quantum dots are capable of emitting “red, green, and yellow light” as amended since the specification does not disclose 1) what specific quantum dot materials and characteristics are capable of emitting all of red, green, and yellow lights and 2) why quantum dots are capable of emitting yellow light in combination with red and green lights if the display panel consisting primary red, green, and blue lights is sufficient to produce white light and 3) how yellow light of quantum dots is mixed/used with the quantum dots emitting red and green lights and the light-emitting device layer emitting blue light to produce white light.  Then, undue experimentation would be required to form the quantum dot light conversion film having the quantum dots capable of emitting red, green, and yellow lights in combination with blue light of the light-emitting device layer to produce white light.  Accordingly, after considering all of the evidence of record related to the pertinent Wands factors and reasons discussed above, one of ordinary skill in the art at the time of the invention would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  Dependent claims, which depend from claim 1 or claim 10, are also rejected by virtue of their dependencies.

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that paragraph 53 supports the amended limitation of claims 1 and 10 by citing “the red light, the green light, or the yellow light can be combined with blue light to form white light” and it would be physically and practically impossible to form white light (Remarks, pages 1-2).  This is not found persuasive since cited paragraph 53 disclosing at least “the red light, the green light, or the yellow light can be combined with blue light to form white light” is not directed to the claimed “quantum dots capable of emitting red, green, and yellow light”.  In other words, paragraph 53 does not explicitly disclose “quantum dots capable of emitting red, green, and yellow light”.  Furthermore, claims 1 and 10 as amended as a whole are not directed to a display panel emitting white light, the feature upon which Applicant relies (See claims 1 and 10 and Remarks, pages 1-2).  
In response to Applicant’s assumption/argument of a mistranslation of PCT application and inconsistency of translation by additionally citing paragraph [0055], this is not found persuasive since the certified foreign priority application and the PCT application filed on 12/19/2019 disclosing “or” and “and/or” in different sections of disclosure is clearly different and properly translated.  Furthermore, paragraph 55 does not explicitly disclose “quantum dots capable of emitting red, green, and yellow light” and claims 1 and 10 as amended as a whole are not directed to a display panel emitting white light, the feature upon which Applicant relies (See claims 1 and 10 and Remarks, pages 1-2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829